THE THIRTEENTH COURT OF APPEALS

                                   13-21-00139-CR


                                   LaJames Bryant
                                          v.
                                  The State of Texas


                                  On Appeal from the
                   130th District Court of Matagorda County, Texas
                            Trial Court Cause No. 18-006


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

July 22, 2021